FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                                    TENTH CIRCUIT                                July 27, 2010

                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
WALTER RAY REDMOND,

       Plaintiff - Appellant,
                                                              No. 10-4019
v.                                                    (D.C. No. 2:08-CV-00568-TS)
                                                                (D. Utah)
SALT LAKE COUNTY JAIL
MEDICAL STAFF; SALT LAKE
CITY; SALT LAKE COUNTY; BETTY LNU,

       Defendants - Appellees.




                                ORDER DISMISSING APPEAL


Before BRISCOE, Chief Circuit Judge, and TACHA, and O’BRIEN, Circuit Judges.


       Walter Redmond seeks to appeal the dismissal of his civil rights claim under 42

U.S.C. § 1983 against various governmental entities located in Salt Lake County, Utah.1

He alleges these entities violated his Eighth Amendment rights when he was arrested in

2005 and forcibly administered a tuberculosis vaccination after informing the medical

staff he had previously been exposed to the disease. The district court dismissed his

claims against the government entities after determining his complaint failed to state a




       1
         Because Redmond is appearing pro se, “we construe his pleadings and papers
liberally” but “our role is not to act as his advocate.” Gallagher v. Shelton, 587 F.3d
1063, 1067 (10th Cir. 2009).
claim upon which relief could be granted.2

       Redmond raised these same claims in several earlier appeals, see Redmond v. Salt

Lake City Med. Staff, 10-4002, Redmond v. Salt Lake City Med. Staff, 09-4181, and, in

separate appeals raised claims alleging false arrest based on the same 2005 arrest in

violation of his Fourteenth Amendment rights.3 See Redmond v. Salt Lake City Police

Dep’t.., 10-4014, Redmond v. Salt Lake City Police Dep’t, 09-4164. We consolidated

appeals 10-4002 and 10-4014 and affirmed the district court’s decisions in all respects.

See Redmond v. Salt Lake City Police Dep’t, 2010 WL 2676364 (10th Cir. July 7, 2010)

(unpublished). Redmond’s claims in this appeal are identical to those decided on July 7,

2010. We will not again consider those same issues here. See Pelt v. Utah, 539 F.3d

1271, 1281 (10th Cir. 2008) (“Pursuant to the doctrine of res judicata [a] final judgment

on the merits of an action precludes the parties or their privies from relitigating issues

that were . . . raised in that action.”) (quotations and alterations omitted); Haworth v.

Royal, 347 F.3d 1189, 1191 (10th Cir. 2003) (same challenge “concluded in a prior

appeal and does not warrant further discussion”). This appeal is dismissed as moot.

       Redmond has petitioned this court to proceed in forma pauperis (ifp). To proceed

ifp on appeal, Redmond must “show a financial inability to pay the required filing fees

and the existence of a reasoned, nonfrivolous argument on the law and facts in support of

       2
         Redmond also named one individual as a defendant, the nurse who administered
the injection. The district court ordered the nurse be served but later, after court
documents sent to Redmond continued to be returned and a show cause order went
unanswered, the court dismissed the entire case for failure to prosecute.
       3
       Redmond attempts to raise his Fourteenth Amendment arguments in this case as
well. However, the order from which he appeals did not address these claims,

                                             -2-
the issues raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir.

1991) (emphasis added). Because Redmond’s arguments are not only frivolous but

repetitive of his earlier appeal, we deny his request to proceed ifp. He is directed to remit

the full amount of the filing fee within twenty days. See Kinnell v. Graves, 265 F.3d

1125, 1129 (10th Cir. 2001) (dismissal of an appeal does not relieve appellant of the

obligation to pay the appellate filing fee in full).

       DISMISSED.

                                            Entered by the Court:

                                            Terrence L. O’Brien
                                            United States Circuit Judge




                                              -3-